Citation Nr: 1455623	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 16, 2006, a rating in excess of 10 percent between October 1, 2006 and February 1, 2007, and a rating in excess of 20 percent since February 2, 2007 for service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability to include as secondary to service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Most recently, in March 2011, the Board granted a service connection claim for a left knee disability.  The BVA additionally remanded claims including entitlement to service connection for neuropathy of the right upper extremity, neuropathy of the right lower extremity, neuropathy of the left lower extremity, and entitlement to service connection for a lumbar spine degenerative joint/disc disease with sacralization at the L5-S1 level.  Additional claims for a temporary total evaluation for a lumbar spine disability and for entitlement to service connection for depression were also remanded.

In March 2014, the RO in St. Louis, Missouri granted service connection for right upper extremity neuropathy, right lower extremity neuropathy, left lower extremity neuropathy and a temporary evaluation of 100 percent (effective August 16, 2006 to September 30, 2006 based on surgical or other treatment necessitating convalescence).  

Because he has not appealed the ratings or effective dates assigned, no claims regarding these disabilities are in appellate status at this time.  Additionally, the RO determined that the Veteran's lumbar spine degenerative joint/disc disease was also part of his service-connected spine disability.

With respect to his service connection claim for depression, the Board remanded this issue to accord the RO an opportunity to issue an Statement of the Case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on this issue in April 2013, but the record does not reflect that the Veteran perfected his appeal to the Board by timely filing a substantive appeal on this issue. Thus, the Board has no jurisdiction over this claim.  38 C.F.R. § 20.302(b).

Additionally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities during the pendency of the appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Nevertheless, during the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in June 2010.  As the Veteran has not expressed disagreement with this decision, no claim regarding TDIU is in appellate status at this time.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability to include as secondary to service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's back disability has been manifested by a functional limitation of forward flexion of the thoracolumbar spine comparable to 30 degrees or less; incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months, requiring hospitalization or bedrest as prescribed by a physician are not shown.


CONCLUSION OF LAW

A rating of 40 percent, but no higher, is warranted prior to August 16, 2006, between October 1, 2006 and February 1, 2007, and since February 2, 2007 for service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237-5241 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level has been evaluated under Diagnostic Code (DCs) 5237-5241 and is rated as 10 percent disabling prior to August 16, 2006, as 10 percent disabling between October 1, 2006 and February 1, 2007, and as 20 percent disabling since February 2, 2007, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5241 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

As noted above, in order to warrant a 40 percent disability rating under the criteria for rating disabilities of the spine, the evidence would need to show that the Veteran's forward flexion of his lumbar spine is limited to 30 degrees or less, or that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's low back disability meets the criteria for a 40 percent disability rating during the entire period on appeal.

At his August 2005 VA examination the Veteran demonstrated 70 degrees of flexion, however it was noted that pain was demonstrated at 20 degrees flexion.  Numerous private treatment records reflect treatment for back pain, including epidural injections.  The Veteran underwent a spinal fusion in January 2006.  At his August 2008 VA examination the Veteran demonstrated flexion to 20 degrees.  At a January 2010 VA examination flexion was demonstrated to 40 degrees however, after additional testing the Veteran was only able to demonstrate 30 degrees of flexion.  At a May 2013 VA examination 60 degrees of flexion was demonstrated.  Nevertheless, this testing appears to be an outlier as testing at a March 2014 private treatment visit reflects flexion to only 22 degrees.  Throughout the rating period on appeal the Veteran's treatment records reflect treatment for back pain including visits to the emergency room, epidural injections, and physical therapy.  The effect of back pain on his range of motion cannot be overlooked.

Although the May 2013 VA examination reflects flexion greater than 30 degrees, there are numerous instances, spanning the almost 10 year appellate period where his forward flexion is consistent with a 40 percent disability rating.  After considering all the evidence of record, although intermittent improvements of the Veteran's flexion are noted, the Board finds that the evidence is at least in relative equipoise to warrant a 40 percent disability rating.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

While the Veteran has met the criteria for a 40 percent disability rating during the period on appeal, he does not meet the criteria for a rating in excess of that amount. As noted above, under the general formula for rating disabilities of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence of ankylosis in the Veteran's lumbar spine during the period on appeal.  

With regard to a rating under the criteria considering incapacitating episodes, the Board notes that IVDS having a total duration of at least 6 weeks in the past 12 months warrants a 60 percent disability rating.  However, there is no evidence that the Veteran was prescribed bedrest for at least 6 weeks.  Although various private treatment records reflect visits to the emergency room for his back pain, the evidence does not reflect that he experienced incapacitating episodes requiring physician ordered bedrest having a total duration of at least 6 weeks in the past 12 months.  As such, a higher disability rating is not warranted on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Regarding ratings for associated neurologic abnormalities, as noted above service connection for neuropathy of the right and left upper extremities and right and left lower extremities has already been established.  However, as the Veteran has not perfected appeals with respect to any of the ratings or effective dates assigned, the Board finds that the issue of whether increased ratings are warranted for the Veteran's bilateral upper and lower extremity neuropathy is not before the Board.  Moreover, additional neurological disabilities, such as bladder or bowel problems associated with his spine have not been diagnosed at any point during the appeal.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in August 2005, August 2008, January 2010, and May 2014.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in March 2011.  All the remand actions were accomplished (to the degree possible), and the Board finds that there has been substantial compliance with the March 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A disability rating of 40 percent for thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board notes that a June 2014 rating decision denied a claim for whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability to include as secondary to service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level.  In a July 2014 statement, the Veteran expressed disagreement with the June 2014 decision.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2014).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability to include as secondary to service-connected thoracolumbar spine strain with degenerative joint/disc disease with sacralization at the L5-S1 level, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


